I sat with the Court upon the hearing of the appeal in this case, but have taken no part in the discussion or decision for the following reasons: At the time of the passage of the Act, in 1917, I was a member of the House of Representatives and took an active part in the preparation of the bill, in its advocacy, and in the final draft of the free conference committee's report, which was adopted by both houses. It has occurred to me, since the argument of the appeal, that I cannot, with propriety, participate in the decision.
For former opinion, see 123 S.E., 646.